%12-15
                                              ORIGINAL
   OUT    OF   TIME   PETITION   FOR


      DISCRETIONARY       REVIEW




In The Court of Criminal         Appeals

   P.O.   Box    12308                       COURT OFCRIMINAL APPEALS

   Capitol Station                                jyL 0 2 2015
   Austin,      Texas



      Trial Court #13,122

  Appeal Court #06-15-00058-CR

                                               FILED IN
                                       COURT OF CRIMINAL APPEALS
                                             JUL 02 2S;5

                                           Abel Acosta, Clerk
                       Appellate Case Number;                   06-15-00058-CR

                            Trial Court Cause Number;                    13,122



WILLIAM       ROBERT PARKER,                               §    COURT OF        CRIMINAL APPEALS
     Petitioner,       pro se,                             §
                                                           §    P.O.     Box 12308 Capitol Station
-v-                                                        §
                                                           §     Austin,       Texas
THE    STATE    OF    TEXAS,                               §
PANOLA    COUNTY.                                          §                  78711




                            PETITION      FOR    DISCRETIONARY               REVIEW


TO THE    HONORABLE          JUDGE   OF       SAID    COURT:


        COMES        NOW,    William Robert Parker,                    Petitioner, pro se,      TDCJ-

ID     #00325353, herein after refered to as "Petitioner", and files

this,     his        'Separate       Memorandum                of Facts in Support of Grounds

for     Out     of Time Discretionary Review.'                          The Petitioner will show

this    Honorable          Court   the    Followinq:

         The        123rd Judicial            District         Court    of    Panola Countv.   Texas,

did     not have Leaal Jurisdiction in the above stvled and numbered

cause.        and     that     Petitioner             is       Actuallv        Innocent. Petitioner

will     also        show     that defense counsel was ineffective throuahout

the     entire        trial,       and        before,          durina        preparation for trial.

Petitioner           will     also       show        that defense counsel conspired with

Prosecutor           and     Judqe       in     all        proceedinas. in direct violation

of auidelines established in Strickland -v- Washinaton. Petitioner

will     also        introduce       newlv           discovered          case law on ineffective

assistance of counsel,               in support of his alleaations.

        Futhermore, Petitioner will present new case law established

on     direct        appeal.       for Ineffective Assistance of Counsel, which
is     now     in    effect for Texas.                This is       "Trevino."   This new rulina

allows       litiaants           from      Texas       and other States,          to re-enter the

appellate process by "Direct Appeal Out of Time."

        Furthermore,             Martinez -v- Ryan,               likewise aives the Petitioner

a     second        time        access     to        appeal directly, because of the fact

that     defendants              cannot     file        ineffective         assistance on Direct

Appeal       from         the     Trial     Court          in Texas,       and so this new ruling

has come out in favor of Texas Defendants and others,                                 on a second

time     for        direct        appeal        of     ineffective assistance of counsel.

        Ineffective Assistance of Counsel on this Out of Time Appeal

for     Discretionary              Review        is     brought       by     'Trevino -v- Thaler,

133 S. Ct. 1911;        and     Martinez          -v-     Ryan. 566 U.S.I, 132 S. Ct.
1309.


        The facts and the record in cause #13,122, show that John

Walker        (the        Prosecutor),           and       defense     counsel, both had prior

knowledge           of     the     issue        of competency, and refused to bring it

before        trial,        as     is     proper law, in that "No person who is not

competent           to stand trial can be found guilty", and the defendant

has     the     right           to testify, in his own behalf and have compulsary

witnesses           for     his favor in support thereof, is now the Tim Coal

Act,     in     Texas           Law.     There        is    now no 'Time-Bar' for Innocence

Claim by Ineffective Assistance of Counsel in Texas.
                             TABLE   OF   CONTENTS




1.   Carlos Trevino      V   Rick Thaler,       133 S. Ct. 1911


2.   Fontonet -v- State,        932 S.W.2d. 185


3.   Martinez -v- Ryan,      566 U.S. 1; 132 S. Ct. 1309

4.   Olivo -v- State ,918 S.W.2d 519


5.   Palm -v- State,656 S.W.2d 429


6.   Soliz -v- State, 97 S.W.3d 137,(2003 rev. on rem. #WL22433813)
                                                 Tex. App.    Houston Dist. 1994
7.   State -v- Roberts,      932 S.W.2d 700


8.   Strickland -v- Washington,           466 U.S. 668-686; 104 S. Ct. 2052;
                                                       80 L. Ed. 2d 674     1984


9.   U.S.C.A.   Const.   Art.    3:2 cl-3:      U.S.C.A.    Const.   Amend.   6:
     Fed Rules Cr.     Criminal Procedure,         Rule 18;    18 U.S.C.A. case
     at point:
                U.S.   -v- Carreon-Palacio,         267 F.3d 381 (Tex. Crim.
                                                           App. 2003)
                                                          I.


                               STATEMENT        OF    FACTS      FOR    GROUND   ONE


            Did     the        Court       of    Appeals          error in not finding that the

Panola        County           Sheriff's         Department            did    not have legal juris

diction to investigate this crime?

FACTS       SUPPORTING          GROUND      ONE:


        The Panola County Sheriff's Department was apparently called

to     investigate              this        murder        case,        and   even though this crime

had happened in Shelby County,                            the Panola County Sheriff's Depart

ment        continued           their        investigation,            which was outside of their

legal        boundries,          and their legal jurisdiction,                     and then arrested

and     charged           the     Petitioner              with     murder in Panola County,        TX.

The     Petitioner              has        included an election map,               which shows where

this murder was,                in fact, commited (according to police records),

showing           that     the        murder         was commited in Shelby County,             Texas,

and     not        in Panola County,                 Texas,      as indicated in the indictment

handed        down        by the Panola County Grand Jury,,, which had no legal

jurisdiction              in     this       case.         The     law plainly states;      "Judicial

action        without           jurisdiction              is void."          Fontenot -v- State,   932
S.W.2d 185        (App.        2d     Dist.        1966)(Criminal          Law: Code 83. Tex.

Crim.       App.    1996.)

            "In criminal cases,                 as opposed to civii cases,              jurisdiction

cannot        be     substantionally                  invoked,          it   either attaches,    or it   ,

does not." Olivio -v- State,                          918 S.W.2d 519.

END    OF    GROUND       ONE.


                                                          II.


                               STATEMENT OF           FACTS      FOR    GROUND TWO




                                                      s
Did     the        Court     of       Appeals error in not finding that the Panola

County        Grand        Jury,       that handed down this indictment for murder

against Petitioner, did not have legal jurisdiction to do so?.

FACTS       SUPPORTING       GROUND         TWO:


            The     District          Attorney        of Panola County,          Texas,   presented

an     indictment           for       murder against the Petitioner,                to the Panola
                                2

County        Grand        Jury.       At this point,             The District Attorney failed

to     inform        the Grand Jury that this crime had happened in Shelby

County,           Texas,     not       in     Panola County,          Texas,    making it illegal

for     the        Panola        County       Grand        Jury     to even consider this case

for     indictment.                 With     the     Panola County Grand Jury's decision

to     indict        Petitioner             for     murder,        outside     of Panola County's

legal        jurisdiction,             making        this     indictment null and void.         For

Panola        County        had       no     legal jurisdiction to either investigate

or     hand       down      any       indictment           in this case,       for the murder had

been        commited        in       Shelby        County,        Texas,     approximately 1 mile

South.of the Panola County line, well inside of the Shelby County

boundries.           The     law       plainly        states;        "The charging county must

have        jurisdiction to procede with charging for any crime", which

with        the     address          provided,        at     the     time of the crime, was in

fact in Shelby County, making this indictment against Petitioner,

nuil        and     void,        as well as an illegal and felonious indictment,

which        must     be voided.            The Panola County Grand Jury did not have

legal jurisdiction to procede with any charges against Petitioner,

"The        Sixth Amendment Grants criminal defendants a right to trial

by jurors from the locality where the crime was commited."

END    OF    GROUND      TWO.
                                                       III.


                          STATEMENT OF           FACTS       FOR   GROUND THREE

        Did        the    Court        of     Appeals         error    in not finding that the

District           Attorney       of        Panola       County,      Texas,   failed to follow

State        Law       concerning           areas       of    jurisdiction in which he could

bring charges?

FACTS    SUPPORTING GROUND THREE:

         The        District        Attorney            of Panola County, Texas, failed to

follow State law of legal.jurisdiction in this case. He proceeded

to     file murder charges on the Petitioner, even though the murder

had     happened          in     Shelby County, Texas, and was not in the legal
jurisdiction of panola County, Texas. With the District Attorney's
over     zealous           attitude,          he failed to follow State law of juris

diction        and venue, and proceded with murder charges, even though

he     did     not have legal jurisdiction to do so, nor                          did he bother

to     have        a     change of venue. The law, again, plainly states that

the     charging           county       must        have      legal     jurisdiction to proceed
in     any case. This makes the District Attorney's charge of murder
in     Panola          County,      Texas,          an illegal charge, since the murder,

according              to police records, had been commited in Shelby County,

Texas,        and        out   of      the legal jurisdiction of the Panola County,
Texas,        District,          making          any     charge       in this cause illegal and

void.        "When Trial Court renders judgement but lacks jurisdiction

to     do     so,        judgement          is    void."       State -v- Roberts, 932 S.W.2d
700     (App. 12 Dist. 1996);(Criminal Law: Key Code 990.1(4))                            "Tex.

Crim.       App. 1981. "If Jurisdiction of Trial Court is never invoked,

resulting conviction is void." Palm -v- State, 656 S.W.2d 429.




                                                    1
           The        District Attorney failed to follow criminal procedures

in    this        case,           and without filing the charge of murder on Petit

ioner        in       Shelby            County,           Texas,      as would have been the correct

county          with         jurisdiction, he proceeded with what was an illegal

action against Petitioner..

END   OF     GROUND          THREE.


                                                                IV.


                        STATEMENT             OF    FACTS       SUPPORTING    GROUND    FOUR


        Did the              Court        of        Appeals           error   in not finding that the

District          Court            of     Panola           County,       Texas,     that handed down the

conviction              in        this        case,        did not have legal jurisdiction, nor

did the court have the proper venue to proceed.

FACTS      IN     SUPPORT          OF    GROUND       FOUR:


           The        123rd Judicial District Court of Panola County,                             Texas,

handed          down         a     verdict           of     murder        against the Petitioner.    The

Petitioner             can         show,           with proper maps,          that in fact this court

had     no        legal           jurisdiction              in        this case and could not legally

do    so.       "In      order           to        sustain a conviction,             the court must have

jurisdiction                 to     render the particular judgement. If trial court

is    without            jurisdiction,                    for     any     reason,     judgement rendered

therein is void."                       (Tex.        Crim.        App.     1996)     "In criminal cases,

as oppesed to civil cases,                            jurisdiction cannot be substantionally

invoked;           it        either           attaches           or     it does not." (see Olivio -v-

State)          "If      jurisdiction                 of        trial     court is never invoked, any

conviction that may result is void."

        The District Attorney of Panola County,                                     Texas, was in such
of     a       hurry         to        convict the Petitioner that he failed to follow

State           law,. and              have the charges brought in the county in which

the        crime        was        actually           commited and then again failed to file

for        a     change           of     venue.       (C.A.5 Tex. 2001) "Venue is an element

of     any        offence              and     prosecution always bears burden of proving

that           trial is in the same district as crime's commission."                               )See;

U.S.C.A.              Const.           Art.     3,     §2,     cl.    3:   U.S.C.A.   Const.   Amend.   6:

Fed.           Rules     Cr.           Proc.        Rule     18.    18 U.S.C.A./ U.S.     -v- Carreon-

Palacio,             267 F.3d 381.              Tex. Crim.          App.   2003)      "Venue" means the

county           or     District              in which a court with jurisdiction may hear

and        determine a case.                   (Soliz -v- State,            97 S.W.3d 137,     on remand

2003       WL22433813."

               Tex.     App.-Houston                 [1 Dist.] 1994. "Failure to prove venue

in     county           of        prosecution              is reversible error." The Petitioner

has shown that the convicting court neither had legal jurisdiction,

or     proper           venue,           to     procede        in     this case and the conviction

should be voided                   in accordance with                the law.

END    OF       GROUND       FOUR.


                                                             V.


                        STATEMENT OF                FACTS    SUPPORTING GROUND         FIVE

               Did     the        Court        of     Appeals        error in not finding that the

Prosecutor,              John           Walker,        and the District Judge,            Bennie Boles,

conspired together to withhold evidence from the defendant?

FACTS          SUPPORTING GROUND                FIVE:

               THE DISTRICT ATTORNEY, JOHN WALKER,                           AND THE DISTRICT JUDGE,.

BENNIE BOLES,                 conspired together to withhold evidence that would

have           cleared        the        Petitioner           of     this crime.      Any evidence that
is     favorable              to        the defense             must be       turned over       to   the defense

by the prosecution or there is a Brady violation.                                           The prosecution

had     another              person           that        had     stated that          it was    them   that had

shot        and killed the victim in this case,                                  and not the Petitioner.

This        seems        to        follow           a     pattern by the officers of the court,

by     not followinq state laws and proceeding without proper juris

diction,           nor        proper           venue,           just to convict someone, guilty or

not,    of       this crime.

            in     the        indictment                 handed down by the Panola County Grand

Jury,        it states:                "did then and there intentionally and knowingly

cause        the        death           of     an        individual,          to wit,    Shane Boyd Caskey,

by     shooting              him       with a gun." The prosecution never stated what

kind        of     gun        was        used,          nor did the prosecution ever produce a

gun     that the Petitioner was supposed to have commited this crime

with.


            The        two     witnesses for the State,                         that testified at trial,

were;        Tommy           McMan           and        Elbert Ray Thompson.             Thompson testified

that        he     let        the Petitioner                out    at    the crime scene.            Tommy    McMan

testified              that        Petitioner              told     him        that     he [petitioner] had

shot        the        deceased.             Both       McMan and Thompson' had criminal charqes

against           themselves,                 which       were      later dropped for their testi

mony,       making their testimony questionable and unreliable.

            At     trial.              District Attorney John Walker,                      alleged that the

Petitioner              had        a     "Shot-gun",              one     that        he could not produce,

nor     prove           that           Petitioner           ever        was     in possession of.            In the

indictment,              there           was never a statement to the Grand Jury,                              that

a     qun        had     ever           been        produced. The gun and/or weapon that was



                                                           Id
alleged              by        the        prosecution           to     have        been used in this murder

case,           was           never produced or entered into evidence.                              Yes,   someone

did        shoot              and     kill       Petitioner's brother-in-law,                  but it was not

the Petitioner.                      This whole case aqainst the Petitioner was fabri

cated           by the prosecution.                      Just as both State's witnesses                    aqainst

Petitioner                    fabricated           their        testimony          for      the prosecution in

exchanqe              for           the     criminal        charqes           aqainst       themselves       beinq

dropped for such testimony.

END       OF    GROUND          FIVE.


                                                                VI.


                              STATEMENT          OF   FACTS     SUPPORTING          GROUND    SIX


               Did        the        Court       of      Appeals        error in not findinq that the

123rd           Judicial              District           Court of Panola County,               Texas,      did not

allow           Petitioner's                 psychiatrist,             Thomas       Merk,    to testify durinq

the "guilt/innocence" phase of the trial?

FACTS          SUPPORTING             GROUND       SIX:


           The District Judge,                        Bennie Boles,           and the Prosecuting Attor

ney,           John           Walker,        would        not        allow     Petitioner's Psychiatrist

to        testify as to Petitioner's mental state,                                       and therefore denied

Petitioner                a   fair        trial.


               As     petitioner                 previously           cited        the    recent over-turning

of        the conviction of                      Bernhardt Tide.             Mr.    Tide was    also convicted

in Panola County, Texas, and his conviction was overturned because

his        Psychiatrist                    was     not     allowed           to testify about his mental

condition                 at the time of the murder he was accused of commiting.

               The        Petitioner              is claiming that his right to a fair trial

was        denied,              therefore             violating         his        "Sixth     Amendment Right"

to    a    fair       trial.
         During Petitioner's trial, his Psychiatrist was not allowed

to     give     testimony           as        to     why Petitioner was not testifying in

his     own     behalf.        Mr.           Merk     wanted         to make his presentation of

the     reasons        for     this,           but the judge and the District Attorney

would     not        allow     him to do so. This gave cause to the jury that

the     Petitioner           had        something           to    hide,       and denied Petitioner

that    area    of   reasonable              doubt.


         Petitioner does not have the actual ruling from the Twelfth

Court     of     Appeals           on        the Bernhardt Tide case, because the unit

law library is not up-to-date.                           Mr. Tide's cause number,          W1316182-

81,     was     overturned              in     the       last ?,..     ;:,   and without an outside

source,        Petitioner           cannot           give        this Honorable Court the exact

ruling in the case.

                                                   ATTACHMENTS



         Furthermore,              are        two        attachments         that show by affidavit

that     defense        counsel,              Dick       DeGurin,         Prosecutor    John Walker,

both     had     knowledge              of the issue of competency, prior to trial,

and     they     both        conspired              to    deny       the Petitioner a fair>trial

as afforded by the 6th Amendment,                            along with Ineffective Assista

nce     of     Counsel        by        Dick        DeGurin, in violation of Strickland -

v-     Washington,           Absolute              Innocence         under      the Tim Cole Act and

Ineffective           Assistance              of     Counsel         on      appeal   and in trial in

regards        to     "Trevino           -v-        Thaler", 133 S. Ct. 1911, and Martinez

-v- Ryan,       132 S. Ct. 1309.
                 Affidavid in support of Facts


                           Cause # 13,122



      I am Franklin Parker I retained Persey Foreman to
represente my son William Robert Parker in June of 1980
at this time my son was in Houston International Hospital
Mr. Foreman sent his representative Dick DeGuerin to
Houston International Hospital to interview my son this was
some five monts before I retained Mr". Foreman again to
represente my son on a murder case which is the subject of
 this affidavid. I discussed the facts of my son being in
 Houston International Hospital with both Persey Foreman
^•Zii^Sr ©±ck Deguerin and both had information relating to
 the issue of compendecy some five monts prior to the
 murder trial where the issue of compendecy was not brought
 to the courts attention prior to the trial.
          I Franklin Parker certify under pentaly of pergery that   •F. ,


  the foregoing is true and correct.




Franklin Parkers Signatui^e? 71^^



Notery Signature_        >AMdi      ftlol
Date T- to ~Z?                    BONNY WELCH
                             Notary Public, State of Texas   r
                            My Commission Expires 3-10-90 I
Notery   seal
           BIAIlFi/             CAUSE NO. 13,122

WILLIAM ROBERT PARKER                    §   123rd Judicial District Court
Petitioner, Pro Se                       §
                                         §
                                         §
                                         §
                                                          of        "^^
STATE OF TEXAS                           §   Panola County, m"



RE: Sworn statement of Petitioner with Exhebit's in support

Mr. John Walker, when County Attorney for Shelby County in

of Compensety in that, I William Robert Parker, was in the Houston Internatfc^T
Hospital for an extended period of time and was Under Indictment for a Mistermenor

Assult of Cam Black of which John Walker represented the state.

    Enclosed is a notorized letter of my father at the hearing of Persey Forman

showing Dich DeGuerin had this knowledge.

    At mid trial for the first time I saw the picture's of the deceased and told

counsel that "I did not Commit the crime. The issue of Compendency was brought

up for the first time.

    The Prosicution never produced the firearm nor did the Prosicution find a

firearm that belonged to the Petitioner. The Prosicution only had heresay

evidence to convict Petitioner of this crime and then the Petitioner was not

allowed to testify in his own behalf and defend himself of the charge. The Judge,
District Attorney and Defence Counsel finally raised the issue of Compency at

Mid-Trial and this was after getting a conviction.

                              UNSWORN DECLARATION

    I, William Robert Parker, Petitioner, Pro SE, TDCJ-ID NO. 00325353, being
presently incarcerated at the L.C. Powledge Unit of the Department of Criminal
Justice-Correctional Institutions Division in Anderson County, Texas, does

hereby certify that this document is true anc} correct.
Executed on this the     / day of [J&44 M             ,20,14.

                                      William Robert Parker, Petitioner, Pro Se
                                     %
                                           CONCLUSION

        The Petitioner         has      shown         this     Honorable        Court     that his

"Sixth"        Amendment      Right        to     a    Fair Trial, was violated by the

123rd      Judicial      District          Court       of Panola County,          Texas,     on the

competency          issue,    which        should have came before the trial, and

a Jurisdictional Issue, before, during and after the Petitioner's

trial.        The    Petitioner       is        asking       this     court for relief of an

unconstitutional             sentence       under        new    law     of the Supreme Court

of   the       United States; Carlos Trevino -v- Rick Thaler, 133 S. Ct.
1911, and asks this court for relief.

                                                PRAYER


        The     Petitioner       Prays          that this Honorable Court will Grant

this     petition for Discretionary Review, and Grant the Petitioner

the relief so sought.            Thank you.




                                                                    William Robert" Parker",
                                                                    Petitioner,        pro se.
                                                                    TDCJ-ID #325353
                                                                    Powledge Unit,        TDCJ
                                                                    1400   FM   3452
                                                                    Palestine,     TX     75803
                                            DECLARATION


        I, William        Robert        Parker,          state        bv Declaration,      that the

foreqoina        Out of Time Discretionary Review Appeal from the Sixth

Court     of     Appeals        in     Cause       Number 06-15-00058-CR,               is true and

correct,        on     this,     the        MgP day of ^nfA/T\JU                        2015, by my
siqnature of         William Robert Parker.




                                                             siqnature of       William   R.   Parker




                                 CERTIFICATE            OF    SERVICE


         I,     William        Robert       Parker,           state        bv D#claration.     that a

true     duplicate of the foreaoinq Out of Time Discretionary Review

petition.        was     mailed        by regular mail,               postaae Dre-paid.        to the

Court     of     Criminal        Appeals.          at    P.O.    Box 12308 Capitol Station.

Austin.       Texas;    and to the District Clerk of Panola County,                            Texas.

ATTN:     Debra        Johnson,        at    110        S.     Sycamore       Street.   Courthouse,

Carthage,        Texas          75633,       on     this,        the       /7y^? day of
2015.    by    my siqnature of          William         Robert    Parker,




                                                                                ^CtomJ
                                                   siqnature          of    William   Robert   Parker
                                IN   FORMA   PAUPERIS


                             INABILITY   TO    PAY   COSTS




         I,    William     Robert    Parker,    state    by declaration, that I

do     not    have   the funds to pay for the filinq of this action and

reauest       that   the    court    waive the filinq fee at this time,        and

that     I,    William     Robert Parker, be allowed to proceed with this

complaint on this, the                cJLj^K day of Jj.^j?; . 2015, by my
siqnature of William Robert Parker.




                                                 William     Robert   Parker




                                     n
                        In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00058-CR




        WILLIAM ROBERT PARKER, Appellant

                           V.


           THE STATE OF TEXAS, Appellee




        On Appeal from the 123rd District Court
                Panola County, Texas
                 Trial Court No. 13,122




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
I   v




                                            MEMORANDUM OPINION

                William Robert Parker was convicted of murder by a Panola County jury in 1981 and was

        sentenced to life in prison. His conviction and sentence were affirmed on direct appeal. Parker v.

        State, 667 S.W.2d 185 (Tex. App.—Texarkana, 1983, pet. ref d). On October 1, 2014, thirty-three

        years later, Parker filed a motion in the trial court for an out-of-time new trial. Then, on January

        16, 2015, Parker filed a second motion for an out-of-time new trial. On March 18, 2015, the trial

        court entered an order essentially finding that it was without jurisdiction to rule on Parker's

        motions seeking a new trial. On April 16, 2015, Parker filed a notice of appeal from the trial

        court's March 18 order denying Parker's motions for an out-of-time new trial. Because the trial

        court's order from which Parker attempts to appeal is a non-appealable order, we are without

        jurisdiction to hear this appeal.

                In the State of Texas, a party may only appeal when the Texas Legislature has authorized

        an appeal. Galitz v. State, 617 S.W.2d 949, 951 (Tex. Crim. App. 1981). When the Legislature

        passes such legislation, in addition to granting its citizens a right of appeal, it also grants the

        appellate courts of this State jurisdiction to hear such appeals. In the absence of such authorizing

        legislation, appellate courts are without jurisdiction and have no authority to act.

                Generally speaking, in the criminal context, the Texas Legislature has only authorized

        appeals by criminal defendants from written judgments of conviction. See Gutierrez v. State, 307
S.W.3d 318, 321 (Tex. Crim. App. 2010); Exparte Shumake, 953 S.W.2d 842, 844 (Tex. App.—

        Austin 1997, no pet.). There are a few very limited exceptions to this general rule, see Wright v.

        State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.), but the trial court's March 18 order
    •».
I




          denying Parker's out-of-time motion for a new trial does not fall within one of those exceptions.

          See generally Ex parte Apolinar, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); Wright, 969
S.W.2d at 589; see also Williams v. State, No. 05-08-00983-CR, 2008 WL 2971990, at *1 (Tex.

          App.—Dallas Aug. 5, 2008, no pet.) (mem. op., not designated for publication) ("An order denying

          a motion for an out-of-time new trial is notan appealable order.").' Consequently, we are without

          jurisdiction over this appeal.

                  By letter dated May 28, 2015, we notified Parker of the potential defect in our jurisdiction

          and afforded him an opportunity to respond. In his response, Parker cited Martinez v. Ryan, 132
S. Ct. 1309 (2012) in support of his contention that this Court has jurisdiction to hear his appeal of

          the trial court's March 18 order. In Martinez, the United States Supreme Court addressed the issue

          of whether the doctrine of procedural default barred a federal district court from considering an

          ineffective assistance of trial counsel claim when the default was caused by the error of appointed

          collateral review counsel. Id. Martinez is not helpful to Parker's position.

                  In light of the foregoing, we dismiss this appeal for want of jurisdiction.



                                                             Ralph K. Burgess
                                                             Justice


          Date Submitted:          June 15 2015
          Date Decided:            June 16, 2015

          Do Not Publish




          'Although unpublished cases have no precedential value, we may take guidance from them "as an aid in developing
          reasoning that may beemployed." Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref d).

                                                                 3